513 So. 2d 1333 (1987)
Edgardo A. FERRETTI, Appellant,
v.
Bastos De Olivera WEBER and National Car Rental System, Inc., Universal Tile, Inc., and Maersk Container Service Company, Inc., Appellees.
No. 87-222.
District Court of Appeal of Florida, Third District.
October 6, 1987.
Rehearing Denied November 9, 1987.
Roger A. Bridges, Coral Gables, for appellant.
James O. Nelson and Robert F. Tacher, Marlow, Shofi, Connell, DeMahy, Valerius, Abrams, Lowe & Adler, Miami, and Claudia B. Greenberg, Coral Gables, and Karen Haas, Miami, Merritt, Sikes & Craig and Marvin B. Nodel, Miami, for appellees.
Before BARKDULL, NESBITT and BASKIN, JJ.
PER CURIAM.
The trial court dismissed an action seeking recovery for physical and emotional injury resulting from the emotional impact of witnessing an automobile accident when the plaintiff's "live in" ladyfriend was killed. We affirm.
There was no marriage and therefore no legal relationship between the plaintiff and the deceased and therefore no cause of action for emotional distress. Champion v. Gray, 478 So. 2d 17 (Fla. 1985). Even if this legal relationship existed, the matter should have still been dismissed as there was no impact or demonstrable physical injury. Brown v. Cadillac Motor Car Division, General Motors Corp., 468 So. 2d 903 (Fla. 1985).
The final order of dismissal is affirmed.
Affirmed.